4. Rules for the implementation of the Financial Regulation (vote)
Before the vote
rapporteur. - (DE) Mr President, ladies and gentlemen, the reason why I have asked for the floor is that I have to make the House aware of an alarming situation in the negotiations between the Council and the Commission. What you have before you is one of the last chances for the Barroso Commission to make headway towards an unreservedly positive statement of assurance.
We have made so bold as to pick up the Commission's own proposals and include them in this report. The Commission now seeks to reject it without proposing anything else to put in its place. If, today, by doing nothing, you prevent simplification, improved recovery of wrongly disbursed funds and more efficient monitoring, you are ensuring that the Commission's management will have a black mark against it in April 2009. We will then, in the discharge procedure, have an especially fault-ridden budget for 2007 to deal with - the first of the new Financial Perspective and only two months before the European elections. If our proposals are not accepted, the Commission and the Council will be putting the brakes on and throwing the Euro-sceptics a juicy issue for 2009.
It is regrettably the case that the Council has been on a collision course particularly since the German Presidency began; instead of organising on a joint basis the publication of grants in aid and their recipients - which has already been agreed to - the Council has surprised everyone by saying, bluntly and without explanation, 'no', both to it and to research and development subsidies, that is to say, to the direct international joint administration as a whole. In so doing, it is sowing dissent in Europe, for, without standardisation, everyone can do or fail to do whatever they please, and we are stuck with a loss of trust on the part of the European taxpayer.
The Council is robbing this Commission of transparency, which was its most visible success in the Budget sphere, and is of no value if it is not given tangible form. I appeal to the Commission and the Presidency of the Council, as a matter of urgency, to face up to their responsibility for this legal draft, and to join us in making things simpler and cutting back bureaucracy. The proposals are on the table before you, and I ask - I beg - you to give your assent to them.
(Applause)